DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication No. 2003-231474 to Osamu et al., which discloses:
Claim 18: A steering system comprising:
a housing 33;
a shaft 23 supported in the housing 33, having opposite ends coupled to steered wheels via link mechanisms 15, and configured to turn the steered wheels by moving in an axial direction of the shaft 23 relative to the housing 33;
a ball screw apparatus 39, 61, 65 including
an outer peripheral rolling groove 61 provided on an outer peripheral surface of the shaft 23,
a nut 39 having a tubular shape and arranged radially outward of the outer peripheral rolling groove 61,
an inner peripheral rolling groove 63 provided on an inner peripheral surface of the nut 39, and
a plurality of rolling elements 65 configured to roll between the outer peripheral rolling groove 61 and the inner peripheral rolling groove 63;
a driving force application apparatus 35, 37, 38 configured to apply a driving force in the axial direction to the shaft 23 by rotating the nut 39 of the ball screw apparatus using a motor 35 as a drive source; and
a support unit configured to support the nut 39 in the housing 33, wherein
the support unit includes:
an annular groove (proximate retainer 59) provided on an outer peripheral surface of the nut 39 at a position at a first end side in the axial direction and having a first groove side face at the first end side and a second groove side face at a second end side, the first groove side face and the second groove side face extending in a circumferential direction and facing each other in the axial direction;
a bearing support portion (proximate inner races 51, 53) provided on the outer peripheral surface of the nut 39 at a position closer to the second end side than the annular groove is;
a rolling bearing 41 including
an outer ring 55 supported on the housing 33, and
an inner ring 51, 53 supported on the bearing support portion so as not to be movable in the axial direction and having a first inner ring end face on a side of the annular groove; and
a retainer 59 including
an inner ring contact portion having an inner ring contact portion end face that contacts the first inner ring end face, and
an entry portion having
a first entry portion end face that contacts the first groove side face of the annular groove in a state in which the first inner ring end face contacts the inner ring contact portion end face, and
a second entry portion end face that contacts the second groove side face (see FIGS. 3 and 5).
Claim 19: The steering system according to claim 18, wherein the rolling bearing 41 is a double-row angular contact ball bearing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2003-231474 to Osamu et al., as applied to Claim 18 above, and further in view of U.S. Patent Application Publication No. 2011/0000330 to Doeppling et al.
Claim 20: Osamu does not disclose the angle recited in Claim 20 formed between the “first groove side face” and the “portion of the outer peripheral surface of the nut.”
Doeppling teaches a retainer 20 which is fitted within a concave annular groove 24.  Accordingly, an angle between at least a portion of the concave annular groove and an outer peripheral surface of the nut is larger than 90 degrees.  A rationale for the retainer 20 and groove 24 to achieve a desired axial pretention between the support ring and the inner ring.
In view of the Doeppling teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the steering system disclosed by Osamu such that an angle formed between the first groove side face of the annular groove and a portion of the outer peripheral surface of the nut is larger than 90 degrees, the portion of the outer peripheral surface of the nut being located closer to the first end side than the annular groove is, in order to achieve a desired axial pretention of the bearing.

Allowable Subject Matter
Claims 1-17 are allowed.
Claims 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Japanese Patent Publication No. 2018-119630A to Katsuyuki, U.S. Patent No. 9,004,222 to Kaneko et al., U.S. Patent Application Publication No. 2014/0353070 to Tsukagoshi, U.S. Patent Application Publication No. 2014/0345966 to Asakura et al., U.S. Patent Application Publication No. 2011/0000330 to Doeppling et al., Japanese Patent Publication No. 2003-231474 to Osamu et al., and Japanese Patent Publication No. 2003-2220 to Osamu et al. are considered to be the closest prior art.  
Claim 1: The claim feature of “a resistance force received from the second outer peripheral fitting surface when the second inner ring moves in the axial direction of the ball screw nut in a state in which detachment of the rolling bearing is not prevented by the snap ring is smaller than a pushing force with which the snap ring pushes the second inner ring” as recited in Claim 1, when considered in light of other existing claimed features and based upon the prior art of record, renders the claims novel and non-obvious.
Claim 6: The claim feature of “a clearance member arranged in the clearance such that the clearance member is in contact with the second groove side face and the second entry portion end face” as recited in Claim 6, when considered in light of other existing claimed features and based upon the prior art of record, renders the claims novel and non-obvious.
Claim 21: Whereas the prior art discloses the steering system of Claim 8, the prior art does not disclose or suggest the method for manufacturing the system of Claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658